Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6, 7, 14 and 15 are objected to because of the following informalities:  the claims recite “…comprise at least one of…” followed by a list of items.  However, as claimed, the claims would require one of each of the items in the list.  It appears that the list should be delineated by “or” instead of “and” in order to necessitate one item from the list, rather than one of each item.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing device configured to…” as cited in claims 1, 9 and 17 “a media receiving device configured to…” as cited in claims 1, 9 and 17, “the media output device configured to transmit…” as cited in claims 3 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims depend on claim 1, but recite the same subject matter as claims 5 and 6, which also depend on claim 1.  It appears claims 13 and 14 should be amended to depend on claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-10 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saada, et al (Pub. No. US 2013/0159471 A1, hereinafter referred to as Saada).


Claim 1 is an independent claim and Saada discloses a media system comprising: 
a processing device (media terminal and associated transcoder, para. [0035], [0036]) configured to transcode a digital audio from a first format to a second format (transcoder processing on audio or video, para. [0035]), the processing device configured to transmit the digital audio in the second format (inherent transcoder output, para. [0035]); and 
a media receiving device in communication with the processing device (processing unit, para. [0014]; processing unit receives audio and video media streams coming from media terminals, para. [0019]-[0021]), the media receiving device comprising a mute mode and an un-mute mode (pause or resume transmission state of processing unit, para. [0014]; pause signal based on inactive sound from participant, para. [0025]), the media receiving device configured to transmit a mute signal to the processing device when switched to the mute mode (processing unit transmits a command signal to pause the transmission of the media stream, para. [0014], [0035]), the processing device configured to stop transcoding (in response to a pause command signal…the media terminal…asks the audio or video transcoder to stop processing it, para. [0035]) and transmitting the digital audio to the media receiving device when receiving the mute signal (in response to a pause command, the media terminal’s RTP layer stops sending RTP packets, para. [0035]; audio streams in videoconference, para. [0003], [0004]).  

As per claim 2, claim 1 is incorporated and Saada further discloses wherein the media receiving device is configured to transmit an un-mute signal to the processing device when switched to the un-mute mode (the processing unit is capable of sending a media stream resume command signal, para. [0008]), the processing device configured to resume transcoding and transmitting the digital audio to the media receiving device when receiving the un-mute signal (in response to a resume command signal, the media terminal’s application layer asks the video the audio or video transcoder to restart its processing and to ask the RTP layer to send RTP packets, para. [0036]).  

As per claim 6, claim 1 is incorporated and Saada further discloses wherein the processing device comprises at least one of: a mobile phone, a mobile tablet, and a computer (see para. [0002]), the transcoding and transmitting completed in at least one of: the mobile phone, the mobile tablet, and the computer (media terminal’s RTP layer sends RTP packets and audio or video transcoder processes the packets, para. [0035], [0036]).  

As per claim 7, claim 2 is incorporated and Saada further discloses wherein the media receiving device comprises at least one of: a mobile phone, a mobile tablet, and a computer (processing unit, see abstract).  

As per claim 8, claim 7 is incorporated and Saada further discloses wherein the media receiving device comprises an application, the switching between the mute mode and the un-mute mode and the transmitting of the mute signal and the un-mute signal completed in the application (inherent software/programming to carry out PAUSE/RESUME signaling, para. [0035], [0036]).  

Claim 9 is an independent claim and Saada discloses a media system comprising: 
a processing device (media terminal and associated transcoder, para. [0035], [0036]) configured to transcode a digital video from a first format to a second format (transcoder processing on audio or video, para. [0035]), the processing device configured to transmit the digital video in the second format (inherent transcoder output, para. [0035]); and 
a media receiving device in communication with the processing device (processing unit, para. [0014]; processing unit receives audio and video media streams coming from media terminals, para. [0019]-[0021]), the media receiving device comprising an obscured mode and an un-obscured mode (pause or resume transmission state of processing unit, para. [0014]; pause signal for pausing video stream, para. [0024]), the media receiving device configured to transmit an obscured signal to the processing device when switched to the obscured mode (processing unit transmits a command signal to pause the transmission of the media stream, para. [0014], [0035]), the processing device configured to stop transcoding (in response to a pause command signal…the media terminal…asks the audio or video transcoder to stop processing it, para. [0035]) and transmitting the digital video to the media receiving device when receiving the obscured signal (in response to a pause command, the media terminal’s RTP layer stops sending RTP packets, para. [0035]).  

As per claim 10, claim 9 is incorporated and Saada further discloses wherein the media receiving device is configured to transmit an un-obscured signal to the processing device when switched to the un-obscured mode, the processing device configured to resume transcoding and transmitting the digital video to the media receiving device when receiving the un-obscured signal (in response to a resume command signal, the media terminal’s application layer asks the video the audio or video transcoder to restart its processing and to ask the RTP layer to send RTP packets, para. [0036]).
  
As per claim 14, claim 1 is incorporated.  Claim 14 corresponds to claim 6 and is therefore rejected for similar reasoning.

As per claim 15, claim 10 is incorporated.  Claim 15 corresponds to claim 7 and is therefore rejected for similar reasoning.

As per claim 16, claim 15 is incorporated and Saada further discloses wherein the media receiving device comprises an application, the switching between the obscured mode and the un-obscured mode and the transmitting of the obscured signal and the un-obscured signal completed in the application (inherent software/programming to carry out PAUSE/RESUME signaling, para. [0035], [0036]).  

Claim 17 is an independent claim and Saada discloses a method of operating a media system comprising a processing device (media terminal and associated transcoder, para. [0035], [0036]) and a media receiving device (processing unit, para. [0014]), the media receiving device comprising at least one of a mute mode and an obscured mode (pause transmission based on sound activity, para. [0011]), the method comprising: 
transcoding, with the processing device, a digital data from a first format to a second format (transcoder processing on audio or video, para. [0035], the processing device configured to transmit the digital data in the second format to the media receiving device (inherent transcoder output, para. [0035]; processing unit receives audio and video media streams coming from media terminals, para. [0019]-[0021]); 
switching the media receiving device to at least one of the mute mode and the obscured mode, the media receiving device configured to transmit at least one of a mute signal and an obscured signal to the processing device when switched to at least one of the mute mode and the obscured mode; and 
discontinuing the transcoding and transmitting of at least a portion of the digital data by processing device when receiving at least one of the mute signal and the obscured signal (in response to a pause command, the media terminal’s RTP layer stops sending RTP packets, para. [0035]).  

As per claim 18, claim 17 is incorporated and Saada further discloses wherein the digital data comprises an audio component (audio streams in videoconference, para. [0003], [0004]), the processing device configured to discontinue the transcoding and transmitting of the audio component when receiving the mute signal (in response to a pause command signal, media terminal stops sending RTP packets and audio transcoder stops processing stream, para. [0035]).  

As per claim 19, claim 17 is incorporated and Saada further discloses wherein the digital data comprises a video component (video streams in videoconferencing, para. [0003], [0004]), the processing device configured to discontinue the transcoding and transmitting of the video component when receiving the obscured signal (in response to a pause command signal, media terminal stops sending RTP packets and audio transcoder stops processing stream, para. [0035]).  

As per claim 20, claim 17 is incorporated and Saada further discloses wherein the media receiving device comprises an application, the switching between at least one of: the mute mode and the un-mute mode, and the obscured mode and the un-obscured mode, and the transmitting of at least one of: the mute signal and the un-mute signal, and the obscured signal and the un-obscured signal completed in the application (inherent software/programming to carry out PAUSE/RESUME signaling, para. [0035], [0036]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saada as applied above, and further in view of Kumar, et al (Pub. No. US 2009/0284577 A1, hereinafter referred to as Kumar).

As per claim 3, claim 1 is incorporated.  Saada discloses a videoconferencing system where clients transmit transcoded audio and video streams (see rejection of claim 1), but does not expand on how the initial audio/video is captured.  Thus Saada does not specifically disclose, but Kumar teaches, wherein the processing device is in communication with a media output device (videotelephone unit includes a front end with an on-chip image pipeline for camera image capture and processing, para. [0028], [0029]), the media output device configured to transmit the digital audio to the processing device in the first format (camera image capture, para. [0029]; transcoding functionality using video camera data shows that captured video camera data is in a different format before transmitting, para. [0032]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate Kumar’s videophone device in a videoconferencing system with Saada’s videoconferencing device and system because it would have allowed for the incorporation of a known device (i.e. camera) for capturing and processing of real time audio/video for Saada’s videoconferencing system.

As per claim 4, claim 3 is incorporated and Saada does not specifically disclose, but Kumar teaches, wherein the media output device comprises a microphone configured to capture the digital audio (microphone, see abstract).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate Kumar’s videophone device in a videoconferencing system with Saada’s videoconferencing device and system because it would have allowed for the incorporation of a known device (i.e. camera) for capturing and processing of real time audio/video for Saada’s videoconferencing system.

As per claim 11, claim 9 is incorporated.  Claim 11 corresponds to claim 3 and is therefore rejected for similar reasoning.

As per claim 12, claim 11 is incorporated and Saada does not specifically disclose, but Kumar teaches, wherein the media output device comprises an optical lens configured to capture the digital video (camera image capture, para. [0029]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate Kumar’s videophone device in a videoconferencing system with Saada’s videoconferencing device and system because it would have allowed for the incorporation of a known device (i.e. camera) for capturing and processing of real time audio/video for Saada’s videoconferencing system.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saada.

As per claim 5, claim 1 is incorporated and Saada further discloses wherein the processing device comprises a server, the transcoding and transmitting completed in the server (transcoding and sending of media stream done by media terminal/transcoder, see para. [0036]). 
	Saada discloses that the media terminal may be a computer, but does not specifically disclose that the Saada’s media terminal is a server.  However, official notice is taken by the examiner that a server is a well-known computing device and would have easily been implemented as Saada’s media terminal as a mere simple substitution, without requiring modifications outside the scope of ordinary skill in the art before the effective filing date of the applicant’s claimed invention, and would have allowed for a wider type of devices to be utilized as a media terminal.

As per claim 13, claim 1 is incorporated.  Claim 13 corresponds to claim 5 and is therefore rejected for similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent No. 6,724,746 B1 – generally teaches a transcoder stopping sending packets to a radio base station during moments of silence in received speech.
US Patent No. 11,258,836 B1 – generally teaches stopping a data stream when a sub-session is muted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448